                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NANCY MARKHAM                                                      CIVIL ACTION

                      v.                                            NO. 19-5464

 ETHICON, INC., JOHNSON &
 JOHNSON

                           ORDER RE: MOTION TO DISMISS OR TRANSFER

          AND NOW, this 6th day of March, 2020, upon consideration of Defendants’ Motion to

Dismiss for Lack of Jurisdiction or, in the Alternative, to Transfer Venue (ECF 7), Plaintiff’s

Response (ECF 9), Defendants’ Reply (ECF 13), and oral argument held on March 5, 2020, it is

hereby ORDERED that Defendants’ motion to dismiss for lack of personal jurisdiction is denied

without prejudice, and the action is TRANSFERRED to the Eastern District of Washington. The

Clerk shall transfer the record to that district.



                                                                       BY THE COURT:

                                                                       s/ Michael M. Baylson



                                                                       MICHAEL M. BAYLSON
                                                                       United States District Court Judge


O:\CIVIL 19\19-5464 Markham v Ethicon\19cv5464 Order re Motion to Dismiss or Transfer.docx
